Citation Nr: 1626109	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands, to include as secondary to service-connected right shoulder and bilateral knee disabilities.

2. Entitlement to service connection for pseudofolliculitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from May 1987 to August 1987 and from November 1987 to February 1992.

These matters are on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at a Video Conference Board hearing in January 2011.  A transcript is of record.

A June 1994 rating decision shows that the Veteran's claims of service connection for arthritis of the lower back and hands were denied.  In May 2012 the Board implicitly reopened the issue of service connection for arthritis of the lower back and hands and remanded the issues for further development.  Subsequently the issues of service connection for arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands, to include as secondary to the service-connected right shoulder and bilateral knee disabilities were remanded for additional development in July 2013 and April 2014.  

In a rating decision in August 2013 the RO denied service connection for pseudofolliculitis and in a statement in May 2014, the Veteran asked for reconsideration.  The Board construes the May 2014 statement as a notice of disagreement (NOD), noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  Thus as in the instant case the Veteran's claim was received prior to March 24, 2015 the NOD need not be filed using the specific form required by the Secretary, VA Form 21-0958.  Further as a Statement of the Case (SOC) has not been provided as to this issue following receipt of the NOD, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

The RO in a rating decision in March 2015 denied service connection for hallux valgus and pes planus and in a November 2015 rating decision continued to deny the claims.  In November 2015 the Veteran filed a NOD with these determinations and VA sent a letter in February 2016 advising him that if the appeal could not be granted a SOC would be sent.  Thus at this juncture it would be premature to remand this claim for the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The matter is thereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action

A Report of General Information in April 2016 shows that the Veteran requested reconsideration of a rating decision in April 2016 which denied the issues of service connection for neuropathy and hammertoes and the Board hereby also refers this matter to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether degenerative arthritis of the back, including the cervical and thoracolumbar spine; bilateral feet; bilateral ankles; and bilateral hands, is related to service or to the service-connected right shoulder and bilateral knee disabilities.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of the back, including the cervical and thoracolumbar spine; bilateral feet, bilateral ankles, and bilateral hands have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination to grant service connection for arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he was treated for joint problems during service.  His statements are competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  They are also credible as they are consistent with his joint problems documented in his service treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service treatment records are replete with treatment for joint pain.  In December 1990 the Veteran complained of left hand pain, in July 1991 he twisted his ankle and was given an ankle brace, in September 1991 he complained of pain in his feet when running, and in December 1991 he complained of right hand pain when playing football.  In January 1992 the Veteran was treated for bilateral hand arthralgia and finger pain in his PIP joints.  In February 1992 he was treated for right had pain and a chronic sprain of the left thumb secondary to a football injury.  In a January 1992 report of medical history the Veteran indicated that he had swollen or painful joints and recurrent back pain.  On an undated report of medical history for purposes of a Medical Board examination, the Veteran indicated that he had swollen or painful joints, arthritis, and recurrent back pain.  


After service, in October 1992 the Veteran complained of pain in both hands.  An April 1993 VA bone scan shows probable arthritic changes in the ankles.  That same month the Veteran also complained of right hand pain.  In June 1993 VA medical records show that the Veteran complained of back and knee pain and the diagnosis was severe arthritis, however the examiner did not specify the affected joints.  On VA examination in May 2012, the examiner found that pain in the Veteran's neck and thoracolumbar spine was attributable to arthritis, specifically degenerative arthritis.  On multiple VA examinations in June 2014 the Veteran had diagnoses of degenerative arthritis of the spine, feet, and hands.  Notably, in June 2014 a VA examiner determined that x-rays did not show arthritis of the ankles.  However, in June 2016 a rheumatologist from the Veterans Health Administration (VHA) after reviewing the Veteran's medical history opined that the Veteran did indeed have arthritis in his ankles.  The unfavorable evidence is not any more or less persuasive than the favorable evidence and the evidence is at least in equipoise as to whether the Veteran has arthritis of the ankles.  

As the evidence shows that the Veteran has arthritis in his back, feet, ankles, and hands Shedden elements (1) and (2) have been met.  On the question of a nexus between this condition and service, a VHA opinion was obtained in June 2016 from Dr. D.W., a staff rheumatologist.  Dr. D.W. opined that there is more than 50 probability that the Veteran's currently diagnosed arthritic disorder manifested during and within one year of separation from service, noting that the degenerative arthritis was due to overuse and injuries to his joints.  The VHA examiner found it significant that during service the Veteran played basketball and football, ran track and lifted weights and had multiple injuries to various parts of his body, including his knees, hands, fingers, right wrist, and feet.  Dr. D.W. found it significant that the April 1993 bone scan showed an abnormal uptake and probably reflected an arthritis process.  While Dr. D.W. considered the positive ANA laboratory tests and determined that in the instant case the Veteran did not have any systemic form of arthritis, the doctor did opine that he did have degenerative arthritis of multiple joints which happened due to wear and tear or injuries during service.  In response to the question whether it is at least as likely as not that the Veteran's currently diagnosed arthritic disorder is proximately due to aggravated by his service-connected right shoulder and/or bilateral knee disabilities, Dr. D.W. opined that there is more than a 50 percent probability that the Veteran's arthritis of the back, feet, and ankles was aggravated by his service-connected shoulders and knees.  The Board finds the June 2016 VHA opinion to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The VHA examiner considered the nature of the Veteran's arthritis, history and relevant longitudinal complaints in proffering the opinion.

There also are other medical opinions of record that do not substantiate the Veteran's claim of service connection for the back, bilateral feet, bilateral ankles, and bilateral hands either because they are inconclusive regarding whether there is a nexus between the current condition and service or lack an adequate rationale.  On VA examination in September 2009, the examiner noted that x-rays after service did not show degenerative joint disease of the hands and back and the examiner noted that given the Veteran's history of positive ANA laboratory results a rheumatology evaluation was necessary to determine any possible association.  On VA examination in October 2009, the examiner opined that the Veteran did not have systemic degenerative arthritis.  On VA examination in May 2012, the examiner determined that the Veteran had degenerative arthritis and there was no evidence of non-degenerative arthritis or a systemic arthritic disorder.  On VA examination in July 2013, the examiner opined that there was no evidence to support that any diagnosed arthritic disorder was caused or aggravated by the Veteran's service-connected disabilities.  In an addendum opinion in September 2013, the examiner clarified that the Veteran did not have polyarthritis or systemic arthritis.  In a VA opinion in June 2014, the examiner noted that a VA rheumatologist in May 2014 opined that the Veteran's clinical history, imaging and exam findings were consistent with degenerative arthritis or systemic arthritis disorder.  The June 2014 VA examiner opined that there was no corroborating medical evidence of record which supports a conclusion that any currently diagnosed arthritic disorder had its onset in service or is otherwise etiologically related to his active service or is otherwise etiologically related or manifested within one year after the Veteran's period of active duty.  The examiner opined that any degenerative changes of the back, feet or hands would not be proximately due or aggravated by his service-connected right shoulder or bilateral knee disability as degenerative changes in these areas are multifactorial in origin and include heredity, aging and even body habitus for the back and feet.  

Both the July 2013 VA opinion and June 2014 opinion addressed whether the Veteran's arthritis of the back, feet, hand, and ankles was directly related to service or aggravated by a service-connected disability.  However, neither examiner considered the Veteran's complaints of joint pain since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

For the reasons discussed above, the Board finds that the favorable June 2016 VHA opinion is more probative than the unfavorable VA opinions and the evidence is at the very least in equipoise; and, thereby, resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) has been met.  Service connection is warranted for arthritis of the back, including the cervical and thoracolumbar spine; bilateral feet; bilateral ankles; and bilateral hands.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for degenerative arthritis of the back, including the cervical and thoracolumbar spine; bilateral feet; bilateral ankles; and bilateral hands is granted.  


REMAND

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claim of service connection for pseudofolliculitis.


Accordingly, the case is REMANDED for the following action:

Issue an SOC for the claim of service connection for pseudofolliculitis.  Certify the issue to the Board only if the Veteran perfects an appeal of it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


